January 24, 2020                                                                    Michael J. Broadbent
                                                                                    Direct Phone 215-665-4732
                                                                                    Direct Fax   215-701-2288
VIA ECF                                                                             mbroadbent@cozen.com



Honorable Katherine Polk Failla
United States District Judge

                                                                            MEMO ENDORSED
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

Re:    Abraham v. Leigh, et al; No. 1:17-cv-05429
       Letter Motion to Request Permission to File Under Seal

Dear Judge Failla:

       As the Court is aware, we represent Defendant Abby Leigh, as Executrix of the Estate of
Mitch Leigh, in the above-referenced action. We are filing today the Executrix’s Motion for
Summary Judgment, together with its supporting documents (“MSJ Filing”). The MSJ Filing
includes exhibits drawn from material marked as confidential by other parties as well information
regarding those exhibits and other confidential information. The Executrix seeks to file such
documents under seal, and to redact such information in the Statement of Undisputed Facts and
Memorandum of Law filed with the MSJ Filing. Because the confidentiality asserted belongs to
other parties, we are not submitting a confidentiality Declaration or citation to case law supporting
the redactions and filing under seal.

       We thank the Court for its attention to these matters.

Sincerely,

COZEN O'CONNOR

/s/ Michael J. Broadbent

BY:    MICHAEL J. BROADBENT

CC: All counsel of record via ECF


 Application GRANTED.

 Dated:             January 24, 2020                                SO ORDERED.
                    New York, New York



                                                                    HON. KATHERINE POLK FAILLA
 LEGAL\44519777\1
                                                                    UNITED STATES DISTRICT JUDGE
                     One Liberty Place   1650 Market Street   Suite 2800   Philadelphia, PA 19103
                          215.665.2000      800.523.2900      215.665.2013 Fax   cozen.com
